On Rehearing
GLADNEY, Judge.
This review of our former judgment was granted for the purpose of re-examining the medical and lay testimony herein to determine if plaintiff-appellant should be considered disabled from performing his usual and customary duties of driving a heavy truck. Our decision affirmed the judgment of the trial Court which rejected plaintiff’s demands on the ground he had failed to establish his claim by a preponderance of the evidence.
After a careful study of the record, we remain of the opinion that our former decree was correct, and accordingly it is reinstated and made the judgment of this Court
HARDY, J., dissents.